MEMORANDUM***
1. The district court did not err in dismissing plaintiffs claims against the California State Department of Mental Health because state agencies are immune from suits brought in federal court under 42 U.S.C. § 12112 by citizens of that state. See Miranda B. v. Kitzhaber, 328 F.3d 1181, 1184-85 (9th Cir.2003).
2. Plaintiff has also failed to state a claim against defendant Sue Christian in her individual capacity. Plaintiff alleges a “class-of-one” theory of equal protection — that he was treated “differently than other similarly situated patients at Atascadero State Hospital.” However, we have held that “the class-of-one theory of equal protection is inapplicable to decisions made by public employers with regard to their employees.” Engquist v. Or. Dep’t of Agric., 478 F.3d 985, 996 (9th Cir.2007). Plaintiffs due process claim also fails because he has shown no entitlement to being employed as a canteen clerk — only an expectation of such employment. See Di-Martini v. Ferrin, 906 F.2d 465, 467 (9th Cir.1990).
3. The district court did not abuse its discretion in declining to retain jurisdiction over the pendent state law claims after it had properly dismissed the federal claims. See Haynie v. County of Los Angeles, 339 F.3d 1071, 1078 (9th Cir.2003).
AFFIRMED.

 xhiS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.